
	
		II
		Calendar No. 328
		110th CONGRESS
		1st Session
		S. 1163
		[Report No. 110–143]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mr. Akaka (for himself,
			 Mr. Brown, Mr.
			 Feingold, Mr. Hagel,
			 Mr. Isakson, Mr. Webb, and Mr.
			 Sanders) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Veterans'
			 Affairs
		
		
			August 3, 2007
			Reported by Mr. Akaka,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to
		  improve compensation and specially adapted housing for veterans in certain
		  cases of impairment of vision involving both eyes, and to provide for the use
		  of the National Directory of New Hires for income verification
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Blinded Veterans Paired Organ Act of
			 2007.
		2.Improvement in compensation and specially
			 adapted housing for veterans in certain cases of impairment of vision involving
			 both eyes
			(a)Compensation benefitsSection 1160(a)(1) of title 38, United
			 States Code, is amended—
				(1)by striking blindness both
			 places it appears and inserting impairment of vision; and
				(2)by striking misconduct; and
			 inserting “misconduct if—
					
						(A)the impairment of vision in each eye is
				rated at a visual acuity of 20/200 or less; or
						(B)the peripheral field of vision for each eye
				is 20 degrees or
				less;
						.
				(b)Specially adapted housingSection 2101(b)(2)(A) of such title is
			 amended by striking eyes with 5/200 visual acuity or less. and
			 inserting “eyes—
				
					(i)with 20/200 visual acuity or less;
				or
					(ii)with a peripheral field of vision of 20
				degrees or
				less.
					.
			3.Use of National Directory of New Hires for
			 income verification purposes for certain veterans benefits
			(a)Use of information in national directory of
			 new hiresChapter 53 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
				
					5320.Use of National Directory of New Hires for
				income verification purposes
						(a)Information from national directory of new
				hires(1)The Secretary shall furnish to the
				Secretary of Health and Human Services information in the custody of the
				Secretary on individuals under the age of 65 who are applicants for or
				recipients of benefits or services specified in subsection (d) for comparison
				with information on such individuals in the National Directory of New Hires
				maintained by the Secretary of Health and Human Services pursuant to section
				453 of the Social Security Act (42 U.S.C. 653). The Secretary shall
				furnish the information on a quarterly basis or at such other intervals as may
				be determined by the Secretary.
							(2)The Secretary shall furnish information
				under paragraph (1) with respect to any individual only if doing so is
				essential to determine the individual's eligibility for benefits and services
				specified in subsection (d) or the amount of benefits specified in paragraphs
				(1), (2), and (4) of subsection (d), to which the individual is
				entitled.
							(3)(A)The Secretary of Health and Human Services
				shall, in cooperation with the Secretary and in accordance with this
				subsection—
									(i)compare information in the National
				Directory of New Hires with information furnished pursuant to paragraph (1);
				and
									(ii)disclose information in that directory to
				the Secretary for the purposes specified in this subsection.
									(B)The Secretary of Health and Human Services
				may make a disclosure in accordance with subparagraph (A) only to the extent
				that the Secretary of Health and Human Services determines that such disclosure
				does not interfere with the effective operation of the program under part D of
				title IV of the Social Security Act (42 U.S.C. 651 et seq.).
								(4)The Secretary may use information resulting
				from a data match pursuant to this subsection only for the purpose of
				determining eligibility for benefits and services specified in subsection (d),
				and the amount of benefits specified in paragraphs (1), (2), and (4) of that
				subsection, for indivudals under the age of 65.
							(5)The Secretary shall reimburse the Secretary
				of Health and Human Services for the additional costs incurred by that
				Secretary in furnishing information under this subsection. Such reimbursement
				shall be at rates that the Secretary of Health and Human Services determines to
				be reasonable (and shall include payment for the costs of obtaining, verifying,
				maintaining, and comparing the information).
							(b)Notification to beneficiariesThe Secretary shall notify each applicant
				for, or recipient of, a benefit or service specified in subsection (d) that
				income information furnished by the applicant to the Secretary may be compared
				with information obtained by the Secretary from the Secretary of Health and
				Human Services under subsection (a). The Secretary shall periodically transmit
				to recipients of such benefits additional notices under this subsection.
						(c)Independent verification
				requiredThe Secretary may
				terminate, deny, suspend, or reduce any benefit or service described in
				subsection (d) by reason of information obtained from the Secretary of Health
				and Human Services under subsection (a) only if the Secretary takes appropriate
				steps to verify independently information relating to employment and income
				from employment.
						(d)Covered benefits and servicesThe benefits and services specified in this
				subsection are the following:
							(1)Needs-based pension benefits provided under
				chapter 15 of this title or under any other law administered by the
				Secretary.
							(2)Parents' dependency and indemnity
				compensation provided under section 1315 of this title.
							(3)Health-care services furnished under
				subsections (a)(2)(G), (a)(3), and (b) of section 1710 of this title.
							(4)Compensation paid under chapter 11 of this
				title at the 100 percent rate based solely on unemployability and without
				regard to the fact that the disability or disabilities are not rated as 100
				percent disabling under the rating schedule.
							(e)Opportunity To contest
				findingsThe Secretary shall
				inform the individual of the findings made by the Secretary on the basis of
				verified information under subsection (c), and shall give the individual an
				opportunity to contest such findings in the same manner as applies to other
				information and findings relating to eligibility for the benefit or service
				involved.
						(f)Source of funds for administration of
				sectionThe Secretary shall
				pay the expenses of carrying out this section from amounts available to the
				Department for the payment of compensation and pensions.
						(g)Termination of authorityThe authority of the Secretary to obtain
				information from the Secretary of Health and Human Services under subsection
				(a) expires on September 30,
				2012.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end the following new item:
				
					
						5320. Use of National Directory of New
				Hires for income verification
				purposes.
					
					.
			(c)Effective
			 dateSection 5320 of title 38, United
			 States Code, as added by subsection (a), shall take effect 270 days after the
			 date of the enactment of this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Blinded Veterans Paired Organ Act of
			 2007.
		ILOW-VISION BENEFITS
			 MATTERS
			101.Modification of rate
			 of visual impairment for payment of disability compensationSection 1114(o) of title 38, United States
			 Code, is amended by striking 5/200 and
			 inserting 20/200.
			102.Improvement in compensation for veterans in
			 certain cases of impairment of vision involving both eyesSection 1160(a)(1) of title 38, United
			 States Code, is amended—
				(1)by striking blindness both
			 places it appears and inserting impairment of vision; and
				(2)by striking misconduct; and
			 inserting “misconduct if—
					
						(A)the impairment of vision in each eye is
				rated at a visual acuity of 20/200 or less; or
						(B)the peripheral field of vision for each eye
				is 20 degrees or
				less;
						.
				103.Use of National Directory of New Hires for
			 income verification purposes for certain veterans benefits
				(a)Use of information in national directory of
			 new hiresChapter 53 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
					
						5320.Use of National Directory of New Hires for
				income verification purposes
							(a)Information from national directory of new
				hires(1)The Secretary shall furnish to the
				Secretary of Health and Human Services information in the custody of the
				Secretary on individuals under the age of 65 who are applicants for or
				recipients of benefits or services specified in subsection (d) for comparison
				with information on such individuals in the National Directory of New Hires
				maintained by the Secretary of Health and Human Services pursuant to section
				453 of the Social Security Act (42 U.S.C. 653). The Secretary shall
				furnish the information on a quarterly basis or at such other intervals as may
				be determined by the Secretary.
								(2)The Secretary shall furnish information
				under paragraph (1) with respect to any individual only if doing so is
				essential to determine the individual's eligibility for benefits and services
				specified in subsection (d) or the amount of benefits specified in paragraphs
				(1), (2), and (4) of subsection (d), to which the individual is
				entitled.
								(3)(A)The Secretary of Health and Human Services
				shall, in cooperation with the Secretary and in accordance with this
				subsection—
										(i)compare information in the National
				Directory of New Hires with information furnished pursuant to paragraph (1);
				and
										(ii)disclose information in that directory to
				the Secretary for the purposes specified in this subsection.
										(B)The Secretary of Health and Human Services
				may make a disclosure in accordance with subparagraph (A) only to the extent
				that the Secretary of Health and Human Services determines that such disclosure
				does not interfere with the effective operation of the program under part D of
				title IV of the Social Security Act (42 U.S.C. 651 et seq.).
									(4)The Secretary may use information resulting
				from a data match pursuant to this subsection only for the purpose of
				determining eligibility for benefits and services specified in subsection (d),
				and the amount of benefits specified in paragraphs (1), (2), and (4) of that
				subsection, for indivudals under the age of 65.
								(5)The Secretary shall reimburse the Secretary
				of Health and Human Services for the additional costs incurred by that
				Secretary in furnishing information under this subsection. Such reimbursement
				shall be at rates that the Secretary of Health and Human Services determines to
				be reasonable (and shall include payment for the costs of obtaining, verifying,
				maintaining, and comparing the information).
								(b)Notification to beneficiariesThe Secretary shall notify each applicant
				for, or recipient of, a benefit or service specified in subsection (d) that
				income information furnished by the applicant to the Secretary may be compared
				with information obtained by the Secretary from the Secretary of Health and
				Human Services under subsection (a). The Secretary shall periodically transmit
				to recipients of such benefits additional notices under this subsection.
							(c)Independent verification
				requiredThe Secretary may
				terminate, deny, suspend, or reduce any benefit or service described in
				subsection (d) by reason of information obtained from the Secretary of Health
				and Human Services under subsection (a) only if the Secretary takes appropriate
				steps to verify independently information relating to employment and income
				from employment.
							(d)Covered benefits and servicesThe benefits and services specified in this
				subsection are the following:
								(1)Needs-based pension benefits provided under
				chapter 15 of this title or under any other law administered by the
				Secretary.
								(2)Parents' dependency and indemnity
				compensation provided under section 1315 of this title.
								(3)Health-care services furnished under
				subsections (a)(2)(G), (a)(3), and (b) of section 1710 of this title.
								(4)Compensation paid under chapter 11 of this
				title at the 100 percent rate based solely on unemployability and without
				regard to the fact that the disability or disabilities are not rated as 100
				percent disabling under the rating schedule.
								(e)Opportunity To contest
				findingsThe Secretary shall
				inform the individual of the findings made by the Secretary on the basis of
				verified information under subsection (c), and shall give the individual an
				opportunity to contest such findings in the same manner as applies to other
				information and findings relating to eligibility for the benefit or service
				involved.
							(f)Source of funds for administration of
				sectionThe Secretary shall
				pay the expenses of carrying out this section from amounts available to the
				Department for the payment of compensation and pensions.
							(g)Termination of authorityThe authority of the Secretary to obtain
				information from the Secretary of Health and Human Services under subsection
				(a) expires on September 30,
				2012.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by adding at the end the following new item:
					
						
							5320. Use of National Directory of New Hires
				for income verification
				purposes.
						
						.
				(c)Effective
			 dateSection 5320 of title 38, United
			 States Code, as added by subsection (a), shall take effect 270 days after the
			 date of the enactment of this Act.
				IIBURIAL AND MEMORIAL
			 AFFAIRS MATTERS
			201.Provision of medallion
			 or other device for privately purchased grave markersSection 2306(d) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(5)The Secretary may, upon
				request, furnish in lieu of a headstone or marker authorized by this subsection
				a medallion or other device of a design determined by the Secretary to signify
				the deceased’s status as a veteran to be affixed to a headstone or marker
				purchased at private
				expense.
					.
			202.Increase in assistance
			 for veterans interred in cemeteries other than national cemeteries
				(a)Repeal of time
			 limitation for State filing for reimbursement for interment costs
					(1)In
			 generalThe second sentence of section 3.1604(d)(2) of title 38,
			 Code of Federal Regulations, shall have no further force or effect as it
			 pertains to unclaimed remains of a deceased veteran.
					(2)Retroactive
			 applicationThe provision of paragraph (1) shall take effect as
			 of October 1, 2006.
					(b)Grants for operation
			 and maintenance of State veterans' cemeteries
					(1)In
			 generalSubsection (a) of section 2408 of title 38, United States
			 Code, is amended—
						(A)by inserting
			 (1) before Subject to;
						(B)by designating the second
			 sentence as paragraph (2) and indenting the margin of such paragraph, as so
			 designated, two ems from the left margin; and
						(C)in paragraph (1), as
			 designated by subparagraph (A) of this paragraph, by striking assist
			 such State in establishing, expanding, or improving veterans' cemeteries owned
			 by such State. and inserting “assist such State in the
			 following:
							
								(A)Establishing, expanding,
				or improving veterans' cemeteries owned by such State.
								(B)Operating and maintaining
				such
				cemeteries.
								.
						(2)Limitation on amounts
			 awardedSubsection (e) of such section is amended—
						(A)by inserting
			 (1) before Amounts; and
						(B)by adding at the end the
			 following new paragraph:
							
								(2)In any fiscal year, the
				aggregate amount of grants awarded under this section for the purposes
				specified in subsection (a)(1)(B) may not exceed
				$5,000,000.
								.
						(3)Conforming
			 amendments(A)Subsection (b) of such
			 section is amended—
							(i)by striking Grants
			 under this section and inserting Grants under this section for
			 the purposes described in subsection (a)(1)(A); and
							(ii)by striking a
			 grant under this section each place it appears and inserting
			 such a grant.
							(B)Subsection (d) of such
			 section is amended by inserting , or in operating and maintaining a
			 veterans' cemetery, after veterans' cemetery.
						(C)Subsection (f)(1) of such
			 section is amended by inserting , or in operating and maintaining
			 veterans' cemeteries, after veterans' cemeteries.
						(4)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to carry out the amendments
			 made by this subsection.
					203.Modification of
			 authorities on provision of government headstones and markers for burials of
			 veterans at private cemeteries
				(a)Repeal of expiration of
			 authoritySubsection (d) of section 2306 of title 38, United
			 States Code, as amended by section 201 of this Act, is further amended—
					(1)by striking paragraph
			 (3); and
					(2)by redesignating
			 paragraphs (4) and (5) (as added by section 201) as paragraphs (3) and (4),
			 respectively.
					(b)Retroactive effective
			 dateNotwithstanding subsection (d) of section 502 of the
			 Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–103; 115
			 Stat. 995; 38 U.S.C. 2306 note), the amendments made to section 2306(d) of
			 title 38, United States Code, by such section 502 and the amendments made by
			 section 402 of the Veterans Benefits, Health Care, and Information Technology
			 Act of 2006 (Public Law 109–461), other than the amendment made by subsection
			 (e) of such section 402, shall take effect as of November 1, 1990, and shall
			 apply with respect to the graves of individuals who have died on or after that
			 day.
				
	
		August 3, 2007
		Reported with an amendment
	
